Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-10 are presented for examination.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RECORDING MEDIUM RECORDING SIMULATION PROGRAM, SIMULATION METHOD, AND INFORMATION PROCESSING DEVICE FOR PEOPLE FLOW IN A SIGN SYSTEM2.	.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As per Claims 1 and 9-10, they recite limitation “cognitive information which is not directly related with the destination of the agent” in the last limitation of the claims. However, the previous limitation mentions “cognitive information up to the destination of the agent” It is unclear what the limitation “cognitive information” refers.  “cognitive information” is related to “the destination of the agent”? Further the term “directly related” in claims is a relative term which renders the claim indefinite. The term “directly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-5 recite “non-transitory computer-readable recording medium” which is a statutory category of invention; claim 10 recites a “device” comprising a memory and a processor and therefore is a machine, which is a statutory category of invention. The claim 9 recites steps or acts including changing cognitive information; thus, the claims are to a process.
(Step 2A – Prong One) The claims 1 and 9-10 recite:
under its broadest reasonable interpretation, organizing human activity step); 
when, with respect to each of the plurality of guidance displays, the agent enters within a first range of the respective guidance displays, and first guidance information corresponding to the first range is related with a destination of the agent, changing cognitive information up to the destination of the agent (under its broadest reasonable interpretation, organizing human activity step); and 
when, with respect to each of the plurality of guidance displays, the agent enters within a second range different from the first range, and second guidance information corresponding to the second range is related with the destination of the agent, changing cognitive information which is not directly related with the destination of the agent (under its broadest reasonable interpretation, organizing human activity step).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea which is organizing human activity steps.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of organizing human activity steps.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. The claims recite “non-transitory computer-readable recording medium” (Claim 1-8) “a simulation program” (Claim 1), “computer” (Claim 1-9), and “device” (Claim 10) comprising “memory and “processor” which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as 
These additional elements do not integrate a simulation method into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0224]-[0228]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “non-transitory computer-readable recording medium” (Claim 1-8) “a simulation program” (Claim 1), “computer” (Claim 1-9), and “device” (Claim 10) comprising “memory and “processor” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the additional elements “virtual space” and “guidance displays” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  The additional elements “cognitive information”, “range”, and “guidance information” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).

	Further dependent claims 2-8 recite:
(Claim 2) wherein the second range is wider than the first range (insignificant extra-solution activity – data gathering). 
organizing human activity step). 
(Claim 4) wherein the cognitive information of the agent is updated by changing a viewing angle of the agent, when the agent enters the second range (organizing human activity step). 
(Claim 5) wherein the cognitive information of the agent is updated by updating a moving direction of the agent to a direction that does not coincide with the second guidance information, when the agent enters the second range (organizing human activity step). 
(Claim 6) herein the cognitive information of the agent is updated according to a characteristic of the second guidance information, which stimulates at least one of a sense of vision, a sense of hearing, or a sense of smell of the agent when the agent enters the second range (organizing human activity step). 
(Claim 7) wherein the cognitive information of the agent is updated according to a display form of the second guidance information, when the agent enters the second range (organizing human activity step).
(Claim 8) wherein the cognitive information of the agent is updated according to a degree of coincidence between the first and second guidance information and the cognitive information of the agent (organizing human activity step).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-2, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raubal (“HUMAN WAYFINDING IN UNFAMILIAR BUILDINGS: A SIMULATION WITH A COGNIZING AGENT”).

As per Claim 1 and 9-10, Raubal teaches a non-transitory computer-readable recording medium recording a simulation program/ a method/ a device (section 4, “agent-based model for wayfinding simulation”, “computer… code including data representations” on Page 9) for causing a computer to execute a process comprising: 
arranging an agent (Fig. 3 “Wayfinding agent” on Page 4.2), which has cognitive information and behaves in a virtual space based on the cognitive information (
    PNG
    media_image1.png
    258
    596
    media_image1.png
    Greyscale
on Pg 11), in the virtual space in which a plurality of guidance displays is set (section 4.1-4.2
    PNG
    media_image2.png
    411
    545
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    303
    556
    media_image3.png
    Greyscale
, “The graph representing the environment has at least two distinguished nodes, the start node where the wayfinding process begins and the goal node marking the end of the wayfinding process. We can simulate the process of wayfinding by the agent’s traversal of the graph from the start state to the goal state.” on Page 13); 
when, with respect to each of the plurality of guidance displays (Fig. 7 on Page 14) , the agent enters within a first range of the respective guidance displays (“First, the agent checks if it has already reached its goal. This is the case when the element in the agent’s state matches the agent’s goal. If the agent has reached its goal, then the wayfinding task is completed.” on Page 13, Examiner’s Note: reaching agent’s goal gate, i. e. 54C corresponding to “agent enters within a first range”), and first guidance information corresponding to the first range is related with a destination of the agent (“goal node” on Page 2, “agent’s goal” Pg 9 & 14) , changing cognitive information up to the destination of the agent (“First, the agent checks if it has already reached its goal. This is the case when the element in the agent’s state matches the agent’s goal. If the agent has reached its goal, then the wayfinding task is completed.” on Page 14); and 

    PNG
    media_image4.png
    176
    585
    media_image4.png
    Greyscale
on Page 12). 
As per Claim 2, Raubal teaches wherein the second range is wider than the first range (“a transition graph consisting of nodes (decision points in the environment) and edges (paths between such points). A successful navigation of the building corresponds to the agent’s traversal of the graph ending at a goal node.” on Page 2). 
As per Claim 5, Raubal teaches wherein the cognitive information of the agent is updated by updating a moving direction of the agent to a direction that does not coincide with the second guidance information, when the agent enters the second range (“the agent faces a 

As per Claim 8, Raubal teaches wherein the cognitive information of the agent is updated according to a degree of coincidence between the first and second guidance information and the cognitive information of the agent (“updated log of the agent’s history (Hist) for each point in time” on Page 11-12; “up-to-date state of the simulated environment at every decision point.” On Page 12 on Page 14: 
    PNG
    media_image5.png
    287
    570
    media_image5.png
    Greyscale
, “The result shows that the execution of the function is stopped at time instance 20 because the agent has reached its goal. The complete history of the agent gives information about all perceptions, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

6.	Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raubal (“HUMAN WAYFINDING IN UNFAMILIAR BUILDINGS: A SIMULATION WITH A COGNIZING AGENT”) as applied to claim 1-2, 5 and 8-10 above, and further in view of Motamedi et al. (“Signage visibility analysis and optimization system using BIM-enabled virtual reality (VR) environments”).
As per Claim 3, Raubal teaches wherein the cognitive information of the agent is updated… when the agent enters the second range (“updated log of the agent’s history (Hist) for each point in time” on Page 11-12 “up-to-date state of the simulated environment at every decision point.” On Page 12: perceptions, decisions, and actions of the agent during the performance of the wayfinding task are performed at each decision points depends on gate signs).
 Raubal fails to teach explicitly … by changing a perceptual range of the agent.
Motamedi et al. teaches… by changing a perceptual range of the agent (section 4.3-& 4.4 “visibility area” defined by the pedestrian’s eye level and “concerning binocular vision and identification of the FoV and the visual field of humans”).
Raubal and Motamedi et al. are analogous art because they are both related to a human simulation in a building.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been Motamedi et al. into Raubal s invention to improve the accuracy of the simulation (Motamedi et al.: section 2.4)

As per Claim 4, Raubal teaches wherein the cognitive information of the agent is updated… when the agent enters the second range (“updated log of the agent’s history (Hist) for each point in time” on Page 11-12 “up-to-date state of the simulated environment at every decision point.” On Page 12: perceptions, decisions, and actions of the agent during the performance of the wayfinding task are performed at each decision points depends on gate signs).
Raubal fails to teach explicitly … by changing a viewing angle of the agent.
Motamedi et al. teaches by changing a viewing angle of the agent (section 4.3-4.4 “the visible zone is a 3D volume, which is identified based on the viewing angle (θ) and the distance (d) from a sign. Hence, the visibility area is different for people with different heights (or eye level).”). 

As per Claim 6, Raubal teaches wherein the cognitive information of the agent is updated according to a characteristic of the second guidance information, …when the agent enters the second range (Pg 14 and Figure 7: perceptions, decisions, and actions of the agent during the performance of the wayfinding task are performed depends on different types of gate signs at each decision points). 
Raubal fails to teach explicitly which stimulates at least one of a sense of vision, a sense of hearing, or a sense of smell of the agent.
Motamedi et al. teaches (section 4.3-4.4 “the font size of the signboard”).

As per Claim 7, Raubal teaches wherein the cognitive information of the agent is updated according to a display form of the second guidance information, when the agent enters the second range (Pg 14 and Figure 7: perceptions, decisions, and actions of the agent during the performance of the wayfinding task are performed depends on different types of gate signs at each decision points). 

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (“Pedestrian Guiding Signs Optimization for Airport Terminal”) discloses pedestrian simulation utilized to examine signs in an airport.
Badler et al. (US 20090306946 A1) discloses simulation of the behavior of individuals in a building.
Sorensen (US 20060200378 A1) discloses individuals behavior analysis method using visibility of the display.
Schrom-Feiertag et la. (“Using Cognitive Agent-based Simulation for the Evaluation of Indoor Wayfinding Systems”) discloses simulate human wayfinding behavior incorporating visual cognition into a software agent for a computer aided evaluation of wayfinding system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146